Motion granted, so that the order may read as follows: Ordered that the order upon reargument, entered on the 19th day of June, 1915, be reversed, with ten dollars costs and disbursements, to the plaintiff, appellant; and the order entered June 19, 1915, on motion for judgment upon demurrers to the answer, be modified by striking out therefrom the word “ overruled ” in paragraph 3 of said order, and inserting in plane thereof the word “allowed.” Present—Jenks, P. J., Thomas, Carr, Mills and Rich, JJ.